 

Exhibit 10.37

 

EMPLOYMENT CONTRACT

 

August 1, 2001

 

The parties to this Employment Agreement (this “Agreement”) are Koppers
Industries, Inc. (the “Company”), a Pennsylvania corporation with its principal
offices at 436 Seventh Avenue, Pittsburgh, PA 15219-1800 and Robert H. Wombles
(“Executive”), whose address is 3349 Oaknoll Road, Gibsonia, Pennsylvania 15044.
The Company desires to continue the services of Executive as Vice-President,
Technology and Executive desires to accept such continuation of employment on
the terms and conditions set forth below.

 

Accordingly, the parties, intending to be legally bound, agree as follows:

 

1. Term of Agreement. The term of this Agreement (the “Term”) shall commence as
of August 1, 2001 and shall continue in effect until July 31, 2003; provided,
however, that as of July 31, 2003, and each July 31st thereafter, the Term shall
automatically be extended for one additional year unless, at least one hundred
eighty (180) days prior to such renewal date either the Company or Executive
shall have given notice to the other that such party does not wish to extend
such Term; and provided further, however, that if a Change in Control shall have
occurred during the original or extended Term, the Term shall continue for a
period of not less than twenty-four (24) months following the month in which
such Change in Control occurred. In no event, however, shall the Term extend
beyond the end of the calendar month in which Executive’s 65th birthday occurs.

 

2. Duties. During the Term, Executive shall serve as Vice President, Technology,
and shall perform the duties, services and responsibilities and have the
authority commensurate to such position. Executive shall report to the Chief
Executive Officer of the Company (the “CEO”). Executive shall perform his duties
at the Company’s executive offices and technical center, reasonable periods of
travel for business purposes excepted. Executive shall devote his best efforts
to promote the Company’s interests, and he shall perform his duties and
responsibilities faithfully, diligently and to the best of his ability,
consistent with sound business practices. Executive shall, in performing his
duties, services and responsibilities for the Company, fully comply with the
policies of the Company which may be instituted by the Company from time to
time, including without limitation, the Company’s Ethics and Compliance Program
and the Company’s Code of Conduct or similar policies or rules, as such may be
revised from time to time. Executive shall devote his full working time to the
business and affairs of the Company. Except as specifically provided for in this
Agreement, nothing in this Agreement shall preclude Executive from devoting
reasonable periods required for engaging in charitable and community activities,
serving as a director of other companies and managing his personal investments;
provided, that such activities do not interfere in any material respect with the
regular performance of his duties and responsibilities under this Agreement.



--------------------------------------------------------------------------------

 

3. Base Salary. During the Term, the Company shall pay Executive a base salary
(the “Base Salary”) at an annual rate of at least $141,600.00. Such Base Salary
shall be subject to periodic review by the Chief Executive Officer. The Base
Salary shall be payable in accordance with the Company’s regular payroll
practices, but no less frequently than monthly.

 

4. Incentive Compensation. During the Term, Executive shall be entitled to
participate in the Company’s Corporate Senior Management Incentive Pool on such
terms and conditions as the Company’s Board of Directors (the “Board”) shall
determine.

 

5. Other Benefits.

 

(a) Expense Reimbursement. During the Term, Executive shall be entitled to
receive prompt reimbursement for all reasonable expenses incurred by Executive
in performing services under this Agreement, provided that such expenses are
properly accounted for and are in accordance with the policies and practices for
senior executives in effect from time to time as established by the Company.

 

(b) Supplemental Executive Retirement Plan. During the Term, Executive shall be
eligible to participate in the Company’s SERP I and SERP II benefit plans, as
such plans may be amended by the Board from time to time and subject to the
terms and conditions of such plans.

 

(c) Vacation. During the Term, Executive shall be entitled to four (4) weeks
paid vacation per calendar year beginning in 2002.

 

(d) Participation in Plans. During the Term, Executive shall be entitled to
participate in and receive benefits under and subject to the terms and
conditions of all of the Company’s benefit plans, programs and arrangements for
salaried employees, as they may be duly amended, approved or adopted by the
Board from time to time, including any retirement plan, savings plan, life
insurance plan, health insurance plan, and accident or disability insurance
plan.

 

6. Covenants. In order to induce the Company to enter into this Agreement,
Executive hereby covenants as follows:

 

(a) Executive agrees and understands that Executive has been and will be exposed
to and receive certain confidential information of the Company relating to the
confidential affairs of the Company, including, but not limited to and without
limiting the generality of the foregoing: technical information; business and
marketing plans; strategies; customer information; information concerning the
Company’s products; pricing information and policies; promotions; developments;
financing plans; business policies and practices; processes; techniques;
methodologies; formulae; processes; compilations of information; research
materials; software (source and object code); algorithms; computer processing
systems; drawings; proposals; job notes; reports; records; specifications;
inventions; discoveries; improvements; innovations; designs; ideas; trade
secrets; proprietary information; manufacturing, packaging, advertising,
distribution, and sales methods; sales and profit figures; and client and client
lists and other forms of information considered by the Company to be
confidential and in the nature

 

2



--------------------------------------------------------------------------------

 

of a trade secret, further including, without limitation, information and
knowledge pertaining to Coal Tar Technologies (hereinafter all referred to as
“Confidential Information”). As used in this Agreement, the term Coal Tar
Technologies means information, technologies and processes relating to petroleum
and specialty pitches and pitches and/or distillates using high efficiency
evaporative distillation processes such as thin film evaporator and wiped film
evaporator processes. Executive acknowledges that the Confidential Information
is a valuable and unique asset of the Company and hereby covenants that both
during and after his employment, Executive shall keep such Confidential
Information confidential and shall not disclose such information, either
directly or indirectly, to any third person or entity without the prior written
consent of a duly authorized representative of the Company. Further, Executive
agrees that he will not use any Confidential Information for any purpose
(including, but not limited to, use for Executive’s own benefit or for the
benefit of a third party) other than for purposes authorized by the Company and
for the benefit of the Company. The parties agree that any Confidential
Information that was disclosed or provided to Executive by the Company prior to
the effective date of this Agreement was intended to be and shall be subject to
the terms and conditions of this Agreement. Executive agrees that this
confidentiality covenant has no temporal or territorial restriction. The
obligation of confidentiality imposed herein shall not apply: (i) to information
that is now or hereafter becomes publicly known or generally known in the
Company’s industry other than as a result of Executive’s breach of his or her
obligations hereunder, (ii) to information that is required to be disclosed by
applicable laws, governmental regulations or judicial or regulatory process and
(iii) to information of which Executive was aware prior to Executive’s
employment with the Company; provided, however, in such event, that Executive
may disclose such information only to the extent required and shall give prior
notice of the requirement to disclose such information to the Company to the
extent practicable under the circumstances.

 

(b) Records and other Property. Executive acknowledges that any and all
documents, files, memoranda, notes, keys, writings, lists, reports, customer
lists, correspondence, tapes, disks, cards, surveys, maps, logs, machinery,
technical data, electronic mail transmissions, records, sketches, plans and
other property, tangible product or materials received from the Company or
relating to the business and affairs of the Company, or any of its affiliates,
whether or not prepared by Executive and whether or not containing or embodying
Confidential Information, Developments or Intellectual Property Rights (as
hereinafter defined) shall be the sole and exclusive property of the Company.
Such documents, files, memoranda, notes, electronic mail transmissions, records,
sketches, plans and other materials are for the use of Executive solely in
discharging his duties and responsibilities as an employee of the Company, and
Executive has no claim or right to the continued use of thereof. Executive
agrees, upon termination of his employment, or, in the alternative, at the
direction of the Company, that he will promptly return to the Company or destroy
all such documents, files, memoranda, notes, electronic mail transmissions,
records, sketches, plans and other materials in his possession, custody or
control without retaining any copies thereof.

 

3



--------------------------------------------------------------------------------

 

(c) Non-Competition.

 

(i) Executive covenants and agrees, during his employment with the Company and
for a period of one (1) year after the termination of his employment,
voluntarily or involuntarily, that he will not for any reason, directly or
indirectly, anywhere in the world:

 

(A) use, work on, develop, or assist others to use, work on or develop Coal Tar
Technologies; or

 

(B) use, work on, develop, or assist others to use, work on or develop,
information, technologies or processes to which Employee is exposed or which
Employee uses, develops or works on after the date of this Agreement while in
the employ of the Company (including, but not limited to, information,
technologies or processes to which Employee is exposed or which Employee
hereafter uses, develops or works on relating to Coal Tar Technologies); or

 

(C) engage in, represent in any way, be connected with, furnish consulting
services to, be employed by or have any interest in (whether as owner, partner,
servant, agent, employee, consultant, corporate officer, director or
stockholder) any entity or person which competes with the Company in connection
with Coal Tar Technologies or in connection with any other information,
technologies, processes, products, services or business areas to which Employee
is exposed or which Employee develops or works on after the date of this
Agreement while in the employ of the Company.

 

(ii) In addition to the foregoing covenants and agreements and without
limitation of them, Executive further covenants and agrees that, in exchange for
the compensation referred to below, for a period of three (3) years after
Executive’s employment with the Company is terminated (whether said employment
is terminated voluntarily or involuntarily), that he shall not, directly or
indirectly engage in, represent in any way, be connected with, furnish
consulting services to, be employed by or have any interest in (whether as
owner, partner, servant, agent, employee, consultant, corporate officer,
director or stockholder) any entity or person which competes with the business
of the Company anywhere in the world. For purposes of this Section 6(c)(ii), the
business of the Company shall be defined as the development, marketing and sales
of all products and services provided by the Company, or formally contemplated
by the Company during Executive’s time of employment. If the Company, in its
sole discretion, desires to enforce the covenant and agreement contained in this
Section 6(c)(ii) during the second and third years after Executive’s employment
with the Company is terminated, Executive shall be entitled to receive monthly
compensation during such years equal to seventy percent (70%) of Executive’s
monthly salary in effect at the time of termination so long as Executive is in
compliance with said covenant and agreement; provided, however, that the Company
may, in its sole discretion, discontinue such payments at any time during such
second or third year. If the Company shall discontinue such payments during the
second or third year after Executive’s employment with the Company is
terminated, Executive shall, effective upon the cessation of such payments, be
released from further compliance with the covenant and agreement set forth in
this Section (c)(ii).

 

4



--------------------------------------------------------------------------------

 

(iii) Employee specifically acknowledges and agrees that the Coal Tar
Technologies and the other information, technologies, processes, products,
services or business as referred to above are intended to have application,
utility and marketability throughout the world. Employee further acknowledges
and agrees to the reasonableness of these covenants not to compete and the
reasonableness of the scope, geographic area and duration of time, which are a
part of these covenants. Employee also acknowledges and agrees that the
covenants and agreements set forth in this Section 6(c) will not preclude
Employee from becoming gainfully employed following termination of his
employment with the Company.

 

(iv) Nothing in this Section 6 shall prohibit Employee from (i) owning less than
five percent (5%) of any class of securities or debt of any corporation or other
entity, whether publicly traded or privately held, (ii) serving as a general or
limited partner or having a similar ownership interest in any partnership or
investment company that owns or controls a competing entity so long as Employee
is not actively engaged in the management of such competing entity or (iii)
serving as a director of any entity which derives less than ten percent (10%) of
its sales and income from competing businesses.

 

d) Non-Solicitation. Executive agrees that any attempt on the part of Executive
to induce others to leave Koppers’ employ, or any effort by Executive to
interfere with Koppers’ relationship with its employees would be harmful and
damaging to Koppers. Executive agrees that while employed by Koppers and for a
period of one (1) year after the termination of his employment, voluntarily or
involuntarily, Executive will not in any way, directly or indirectly (i) induce
or attempt to induce any employee of Koppers to quit employment with Koppers;
(ii) otherwise interfere with or disrupt Koppers’ relationship with its
employees; (iii) solicit, entice, or hire away any employee of Koppers; or (iv)
hire or engage any employee of Koppers or any former employee of Koppers whose
employment with Koppers ceased less than one (1) year before the date of such
hiring or engagement.

 

(e) Assignment. Executive shall disclose fully, promptly and in writing to
Koppers his entire right, title and interest in all Developments that are made,
conceived, or developed by Executive, in whole or in part, alone or jointly with
others. Such assignment shall include, without limitation, all Intellectual
Property Rights in such Developments. “Developments” as used in this Agreement
shall mean all inventions, designs, work, materials, discoveries, developments,
ideas, concepts, techniques, know-how, software, documentation, improvements,
enhancements, modifications or other works of authorship, whether patentable or
copyrightable or not, which Executive has conceived, made or developed, in whole
or in part, solely, jointly or with others, during his employment with Koppers
and thereafter which result from, directly or indirectly, or are suggested by,
the carrying out of Executive’s employment duties, or from or by any information
that Executive may receive as a result of business, work or activities relating
to his employment. “Intellectual Property Rights” as used in this Agreement
shall mean all forms of intellectual property rights and protections that may be
obtained for, or may pertain to, the confidential information (described in
Section 6(a) of this Agreement) and Developments and may include, without
limitation, all right, title and interest in and to (i) all Letters Patent and
all filed, pending or potential applications for Letters Patent, including any
reissue, reexamination, division, continuation or continuation-in-part

 

5



--------------------------------------------------------------------------------

 

applications throughout the world now or hereafter filed; (ii) all trade
secrets, and all trade secret rights and equivalent rights arising under the
common law, state law, Federal law and laws of foreign countries; (iii) all mask
works, copyrights other literary property or author’s rights, whether or not
protected by copyright or as a mask work, under common law, state law, Federal
law and laws of foreign countries; and (iv) all proprietary indicia, trademarks,
trade names, symbols, logos and/or brand names under common law, state law,
Federal law and laws of foreign countries. All Developments of Executive shall
be considered work(s) made by Executive for hire for Koppers as defined by 17
U.S.C. § 101 and shall belong exclusively to Koppers and its designees. If by
operation of law or for any other reason, any of the Developments, including all
related Intellectual Property Rights, does not constitute a work made for hire
or is not owned in its entirety by Koppers automatically upon creation thereof,
then Executive agrees to irrevocably assign, transfer and convey, and does
hereby irrevocably assign, transfer and convey, to Koppers and its designees the
ownership of such Developments, including all related Intellectual Property
Rights. Executive agrees to take all such actions as may be requested by Koppers
at any time with respect to any Developments, to confirm or evidence Koppers’
ownership and Executives’ assignment, transfer and conveyance of such
Developments. Furthermore, at any time, and from time to time, upon the request
of Koppers, Executive shall execute and deliver to Koppers any and all
instruments, documents and papers, give evidence and do any and all other acts
that, in the opinion of Koppers, are or may be necessary or desirable to
document such assignment, transfer and conveyance, or to enable Koppers to file
and prosecute applications for and to acquire, maintain and enforce any and all
patents, trademark registrations or copyrights, under United States or foreign
law with respect to any such Developments or to obtain any extension,
validation, reissue, continuance or renewal of any such patent, trademark or
copy right.

 

(f) Non-solicitation of Business. Executive covenants and agrees that during his
employment with Koppers and for a period of two (2) years after the termination
of his employment, voluntarily or involuntarily, Executive will not divert or
attempt to divert from Koppers any business Koppers had enjoyed or solicited
from its customers during the two (2) years prior to termination of this
Agreement.

 

(g) Enforcement. Executive agrees and warrants that the covenants contained
herein are reasonable, that valid consideration has been and shall be received
thereof and that the agreements set forth herein are the result of arms-length
negotiations between the parties hereto. Executive recognizes that the
provisions of this Section 6 are vitally important to the continuing welfare of
the Company and its affiliates, and that money damages constitute a totally
inadequate remedy for any violation thereof. It is further recognized and agreed
that the obligations of Executive under this Agreement are of a unique and
special nature, and Executive acknowledges and agrees that any violation thereof
by Executive will result in immediate and irreparable harm to the Company or its
affiliates. Accordingly, in the event of any such violation by Executive, the
Company and its affiliates, in addition to any other remedies they may have,
shall have the right to institute and maintain a proceeding to compel specific
performance thereof or to issue an injunction or other equitable relief in
addition to other rights or remedies which the Company or its affiliates may
have at law or in equity. Executive hereby waives the right to assert the
defense that any such breach or violation can be adequately compensated in
damages in an action at law.

 

6



--------------------------------------------------------------------------------

 

7. Termination of Employment

 

(a) Death or Disability. Executive’s employment under this Agreement shall
terminate upon Executive’s death or termination for Disability. If, as a result
of Executive’s incapacity due to physical or mental illness, Executive shall
have been absent from the full-time performance of Executive’s duties with the
Company for six (6) consecutive months, and within thirty (30) days after
written notice of termination is given Executive shall not have returned to the
full-time performance of Executive’s duties, Executive’s employment shall be
deemed terminated for “Disability.”

 

(b) Termination by the Company. The Company may terminate Executive’s employment
with or without Cause by giving written Notice of Termination (as defined below)
to Executive. Termination by the Company of Executive’s employment for “Cause”
shall mean termination (i) upon the willful and continued failure by Executive
to substantially perform Executive’s duties with the Company (other than any
such failure resulting from Executive’s incapacity due to physical or mental
illness), after a written demand for substantial performance is delivered to
Executive by the Chief Executive Officer, which demand specifically identifies
the manner in which the Chief Executive Officer believes that Executive has not
substantially performed Executive’s duties, and Executive is given a reasonable
opportunity to remedy such identified failure to perform, or (ii) the willful
engaging by Executive in conduct which is demonstrably and materially injurious
to the Company, monetarily or otherwise. For purposes of this subsection, no
act, or failure to act, on Executive’s part shall be deemed “willful” unless
done, or omitted to be done, by Executive not in good faith and without
reasonable belief that Executive’s action or omission was in the best interest
of the Company. Notwithstanding the foregoing, Executive shall not be deemed to
have been terminated for Cause unless and until there shall have been delivered
to Executive a copy of a resolution duly adopted by the affirmative vote of not
less than three-quarters (3/4) of the entire membership of the Board at a
meeting of the Board called and held for such purpose (after reasonable notice
to Executive and an opportunity for Executive, together with Executive’s
counsel, to be heard before the Board), finding that in the good faith opinion
of the Board Executive was guilty of conduct set forth above in this subsection
and specifying the particulars thereof in detail.

 

(c) Termination by Executive. Executive may resign from his employment with the
Company by giving at least sixty (60) days prior written Notice of Termination
to the Company.

 

(d) Notice of Termination. Any purported termination of Executive’s employment
shall be communicated by written Notice of Termination. In the case of a
termination by the Company, “Notice of Termination” shall mean a notice that
shall indicate the specific termination provision in this Agreement relied upon
and shall set forth in reasonable detail the facts and circumstances claimed to
provide a basis for termination of Executive’s employment under the provision so
indicated.

 

(e) Date of Termination. “Date of Termination” shall mean (a) if Executive’s
employment is terminated for Disability, thirty (30) days after Notice of
Termination is given (provided that Executive shall not have returned to the
full-time performance of

 

7



--------------------------------------------------------------------------------

 

Executive’s duties during such thirty (30)-day period), and (b) if Executive’s
employment is terminated pursuant to subsection (b) above or for any other
reason (other than Disability), the date specified in the Notice of Termination
(which, in the case of a termination for Cause shall not be less than thirty
(30) days from the date such Notice of Termination is given); provided, however,
that if within fifteen (15) days after any Notice of Termination is given, or,
if later, prior to the Date of Termination, the party receiving such Notice of
Termination notifies the other party that a dispute exists concerning the
termination, then the Date of Termination shall be the date on which the dispute
is finally determined, either by mutual written agreement of the parties, or by
a binding arbitration award; and provided, further, that the Date of Termination
shall be extended by a notice of dispute only if such notice is given in good
faith and the party giving such notice pursues the resolution of such dispute
with reasonable diligence. Notwithstanding the pendency of any such dispute, the
Company will continue to pay Executive Executive’s full compensation in effect
when the notice giving rise to the dispute was given (including, but not limited
to, base salary) and continue Executive as a participant in all compensation,
benefit and insurance plans in which Executive was participating when the notice
giving rise to the dispute was given, until the Date of Termination as
determined accordance with this Subsection. Amounts paid under this Subsection
are in addition to all other amounts due under this Agreement, and shall not be
offset against or reduce any other amounts due under this Agreement and shall
not be reduced by any compensation earned by Executive as the result of
employment by another employer.

 

8. Compensation During Disability or Upon Termination. This Section 8 shall
apply to any termination of Executive’s employment other than any termination
subject to Section 9. In the event that Executive’s employment is terminated
under the circumstances described in Section 9, this Section 8 shall not be
applicable.

 

(a) Disability. During any period that Executive fails to perform Executive’s
full-time duties with the Company as a result of incapacity due to physical or
mental illness, Executive shall continue to receive Executive’s base salary at
the rate in effect at the commencement of any such period, until this Agreement
is terminated pursuant to Section 7(a) hereof. Thereafter, or in the event
Executive’s employment shall be terminated by reason of Executive’s death,
Executive’s benefits shall be determined under the Company’s retirement,
insurance, disability and other compensation programs then in effect in
accordance with the terms of such programs.

 

(b) By the Company For Cause or by Executive. If Executive’s employment shall be
terminated by the Company for Cause or by Executive for any reason, the Company
shall pay Executive Executive’s full Base Salary through the Date of Termination
at the rate in effect at the time Notice of Termination is given, plus all other
amounts to which Executive is entitled under any compensation plan of the
Company at the time such payments are due, and the Company shall have no further
obligations to Executive under this Agreement.

 

(c) By the Company Other Than For Cause. If Executive’s employment is terminated
by the Company other than for Cause, Executive shall be entitled to the
following:

 

8



--------------------------------------------------------------------------------

 

(i) Payment of Compensation. No later than the fifth day following the Date of
Termination, the Company shall pay Executive’s full Base Salary through the Date
of Termination at the rate in effect at the time Notification of Termination is
given, plus all other amounts to which Executive is entitled under any
incentive, bonus or other compensation plan of the Company, at the time such
payments are due.

 

(ii) Severance. The Company will pay salary continuation, at Executive’s most
recent rate of pay less standard deductions and tax withholdings, for fifty-two
(52) weeks following the Date of Termination plus an additional number of weeks
equal to the number of full years of Executive’s service with the Company prior
to the Date of Termination.

 

(d) Release. Payment of the severance pay set forth in Section 8(c)(ii) to
Executive shall be conditioned upon Executive executing and delivering a release
satisfactory to the Company releasing the Company and affiliated companies and
persons from any and all claims, demands, damages, actions and/or causes of
action whatsoever, which he may have had on account of the termination of his
employment, including, but not limited to claims of discrimination, including on
the basis of sex, race, age, national origin, religion, or handicapped status
(with all applicable periods during which Executive may revoke the release or
any provision thereof having expired), and any and all claims, demands and
causes of action under any retirement or welfare benefit plan of the Company (as
defined in the Employee Retirement Income Security Act of 1974, as amended),
other than under the Company’s 401(k) plan and the Qualified Plan, severance or
other termination pay. Such release shall not, however, apply to the ongoing
obligations of the Company arising under this Agreement, or any rights of
indemnification Executive may have under the Company’s policies or by contract
or by statute.

 

9. Change in Control.

 

(a) For purposes of this Agreement, a “Change in Control of the Company” shall
be deemed to have occurred upon the first to occur of the following events:

 

(i) any person, or more than one person acting as a group, (other than Saratoga
or the Management Investors, as defined in the Stockholders’ Agreement among the
Company, Saratoga Partners, III, L.P. and the Management Investors dated as of
December 1, 1997) acquires ownership of stock of the Company that, together with
the stock held by such person or group, represents a majority of the total
voting power of the stock of the Company (“Change in Ownership”); or,

 

(ii) during any twelve month period, a majority of the Company’s Board is
replaced by new directors whose appointment or election is not endorsed by a
majority of the Company’s Board (“Change in Effective Control”); or,

 

(iii) during any twelve month period, any one person, or more than one person
acting as a group, acquires assets from the Company having a total fair market
value equal to or more than one-third (1/3) of the total fair market value of
all of the assets of the Company immediately prior to such acquisition (s) and
Executive is employed in the business which relates to the assets transferred
(“Change in Ownership of Substantial Assets”); notwithstanding the preceding, a
Change in Ownership of Substantial Assets does not occur

 

9



--------------------------------------------------------------------------------

 

when assets are transferred to (i) a shareholder in exchange for stock; (ii) an
entity that is at least fifty (50%) percent owned, directly or indirectly, by
the Company; (iii) a person, or more than one person acting as a group, that
owns at least fifty (50%) percent of the total value or voting power of the
stock of the Company; or, (iv) an entity that is at least fifty (50%) percent
owned by a person, or more than one person acting as a group, that owns at least
fifty (50%) percent of the total value or voting power of the stock of the
Company; or,

 

(iv) the Company’s termination of its business and liquidation of its assets;
or,

 

(v) the reorganization, merger or consolidation of the Company into or with
another person or entity, by which reorganization, merger or consolidation the
shareholders of the Company receive less than fifty percent (50%) of the
outstanding voting shares of the new or continuing corporation.

 

For purposes of the preceding Change in Ownership, Change in Effective Control
and Change in Ownership of Substantial Assets, persons are considered to be
acting as a group when such persons are owners of an entity that enters into a
merger, consolidation, purchase or acquisition of stock, or a similar business
transaction with the Company. Persons are not considered to be acting as a group
merely because such persons happen to purchase or own stock of the Company at
the same time or as a result of the same public offering.

 

(b) Termination Following Change in Control. If any of the events, described in
Section 9(a) constituting a Change in Control of the Company shall have
occurred, Executive shall be entitled to the benefits provided in subsection (c)
below upon the termination of Executive’s employment by the Company for any
reason other than for Cause or by reason of Executive’s Disability:

 

(i) during the two-year period following such Change in Control or the extended
term of this Agreement; or

 

(ii) prior to the date on which a Change in Control of the Company occurs, if it
can be reasonably demonstrated by Executive that such termination of employment
was (1) at the request of a third party who has taken steps reasonably
calculated to effect a Change in Control or (2) otherwise arose in connection
with or anticipation of a Change in Control.

 

(c) Compensation Upon Termination

 

In the event that a termination of employment of Executive occurs under the
circumstances set forth in Section 9(b) above:

 

(i) Payment of Compensation – no later than the fifth day following the Date of
Termination, the Company shall pay to Executive his full Base Salary through the
Date of Termination at the rate in effect at the time Notice of Termination is
given;

 

10



--------------------------------------------------------------------------------

 

(ii) Severance Payments - in lieu of any further salary payments to Executive
for periods subsequent to the Date of Termination, the Company shall pay as
severance pay to Executive, at the time specified in subsection (d) below, a
lump sum severance payment (together with the payments provided in paragraph
(iii), below, the “Severance Payments”) equal to two, or if less, the number of
years, including fractional years, from the Date of Termination until Executive
reaches age 65 times the sum of (1) Executive’s annual Base Salary as in effect
as of the Date of Termination or immediately prior to the Change in Control of
the Company, whichever is greater, and (2) [one-half of the sum of the amounts
awarded to Executive under the applicable incentive plan and bonus plans in
respect of each of the two calendar years preceding that in which occurs the
Date of Termination or that in which occurs the Change in Control, whichever is
greater];

 

(iii) Payment of Bonuses and Incentive Compensation - in lieu of any payments
under the executive incentive plan or other bonus plan in effect for the year in
which Executive’s Date of Termination occurs, the Company shall pay Executive,
at the time specified in subsection (d) below, a pro rata portion of all
contingent awards granted under such plans for all uncompleted periods, assuming
for this purpose that the amount of each award that would have been paid upon
completion of such period would at least equal the average of the payments from
the Executive Incentive Plan for the previous two (2) years, and basing such pro
rata portion upon the portion of the award period that has elapsed as of the
Date of Termination;

 

(iv) Retirement Benefits - in addition to the retirement benefits to which
Executive is entitled under the Retirement Plan of Koppers Industries, Inc. and
Subsidiaries for Salaried Executives (the “Qualified Plan”) and the Company’s
“excess benefit plans” (the “Supplemental Plan”) or any successor plans thereto,
lump sum payment equal to the excess of (1) over (2), where (1) equals the sum
of (A) the aggregate retirement pension to which Executive would have been
entitled under the terms of the Qualified Plan (without regard to any amendment
to the Qualified Plan made subsequent to the Change in Control of the Company,
which amendment adversely affects in any manner the computation of retirement
benefits under such plan), determined as if Executive had accumulated thereunder
two (2) additional years of Credited Service or such lesser number of years of
Credited Service, including fractional years, to Executive’s 65th birthday
(after any termination pursuant to Section 9(b)) at Executive’s rate of Base
Salary in effect on the Date of Termination, and (B) the retirement pension to
which Executive would have been entitled under the terms of the Supplemental
Plan, determined as if Executive had accumulated thereunder two (2) additional
Years of Service or such lesser number of Years of Service, including fractional
years, to Executive’s 65th birthday (after any termination pursuant to Section
9(b)) at Executive’s rate of Base Salary in effect on the Date of Termination;
and where (2) equals the sum of (A) the aggregate retirement pension to which
Executive is entitled pursuant to the provisions of the Qualified Plan, and (B)
the retirement pension to which Executive is entitled pursuant to the provisions
of the Supplemental Plan. The supplemental pension benefit determined under the
paragraph (d) shall be payable by the Company in a lump sum payment using the
discount specified in the Qualified Plan. Benefits hereunder which commence
prior to age 60 with 25 years of service, or age 55 with 10 years of service,
shall be actuarially reduced to reflect early commencement in accordance with
the terms of any such Plan or Plans. All defined terms used in this paragraph
(iv) shall have the same

 

11



--------------------------------------------------------------------------------

 

meaning as in the Qualified Plan, unless otherwise defined herein or otherwise
required by the context;

 

(v) Legal Fees and Expenses - the Company shall pay to Executive all reasonable
legal fees and expenses incurred by Executive as a result of such termination
(including all such fees and expenses, if any, incurred in contesting or
disputing any such termination or in seeking to obtain or enforce any right or
benefit provided by this Agreement), unless the decision-maker in any
proceeding, contest or dispute arising hereunder makes a formal finding that
Executive did not have a reasonable basis for contesting or disputing such
proceeding; and

 

(vi) Continuation of Benefits - for a twenty-four (24) month period or for the
term of this Agreement, whichever is later, or such lesser period to Executive’s
65th birthday after such termination, the Company shall arrange to provide
Executive with life, disability, accident and group health insurance benefits
substantially similar to those which Executive was receiving immediately prior
to the Notice of Termination. Benefits otherwise receivable by Executive
pursuant to this paragraph (vi) shall be reduced to the extent comparable
benefits are actually received by Executive during the twenty-four (24) month
period following Executive’s termination, and any such benefits actually
received by Executive shall be reported to the Company.

 

(d) Except as provided in subsection (f) hereof, the payments provided for in
subsections (c) (ii) and (iii), above, shall be made not later than the fifth
day following the Date of Termination; provided, however, that if the amounts of
such payments cannot be finally determined on or before such day, the Company
shall pay to Executive on such day an estimate, as determined in good faith by
the Company, of the minimum amount of such payments and shall pay the remainder
of such payments (together with interest at the rate provided in section
1274(b)(2)(B) of the Internal Revenue Code as amended (the “Code”)) as soon as
the amount thereof can be determined but in no event later than the thirtieth
day after the Date of Termination. In the event that the amount of the estimated
payments exceeds the amount subsequently determined to have been due, such
excess shall constitute a loan by the Company to Executive, payable on the fifth
day after demand by the Company (together with interest at the rate provided in
section 1274 (b)(2)(B) of the Code).

 

(e) Except as provided in subsection (c) (vi) hereof, Executive shall not be
required to mitigate the amount of any payment provided for in this Section by
seeking other employment or otherwise, nor shall the amount of any payment or
benefit provided for in this Section 9 be reduced by any compensation earned by
Executive as the result of employment by another employer, by retirement
benefits, by offset against any amount claimed to be owed by Executive to the
Company, or otherwise.

 

(f) Notwithstanding the provisions of this Section 9, in no event shall the
aggregate present value of “parachute payments” as defined in Section 280G of
the Code, exceed three times Executive’s “base amount”, as defined in Section
280G(b)(3) of the Code. If the preceding limitation is exceeded, then
Executive’s payments and benefits in this Section 9 shall be reduced to the
extent necessary to cause the total payments and “parachute payments” to comply
with the limitation.

 

12



--------------------------------------------------------------------------------

 

(g) Release. Executive’s entitlement to the benefits set forth in Sections
9(c)(ii), (iii), (iv), (v) and (vi) shall be conditioned upon Executive
executing and delivering a release satisfactory to the Company releasing the
Company and affiliated companies and persons from any and all claims, demands,
damages, actions and/or causes of action whatsoever, which he may have had on
account of the termination of his employment, including, but not limited to
claims of discrimination, including on the basis of sex, race, age, national
origin, religion, or handicapped status (with all applicable periods during
which Executive may revoke the release or any provision thereof having expired),
and any and all claims, demands and causes of action under any retirement or
welfare benefit plan of the Company (as defined in the Employee Retirement
Income Security Act of 1974, as amended), other than under the Company’s 401(k)
plan and the Qualified Plan, severance or other termination pay. Such release
shall not, however, apply to the ongoing obligations of the Company arising
under this Agreement, or any rights of indemnification Executive may have under
the Company’s policies or by contract or by statute.

 

10. Successors; Binding Agreement.

 

(a) The Company will require any successor (whether direct or indirect, by
purchase, merger, consolidation or otherwise) to all or substantially all of the
business and/or assets of the Company to assume expressly and agree to perform
this Agreement in the same manner and to the same extent that the Company would
be required to perform it if no such succession had taken place. As used in this
Agreement, “Company” shall mean the Company as hereinbefore defined and any
successor to its business and/or assets as aforesaid which assumes and agrees to
perform this Agreement by operation of law, or otherwise.

 

(b) This Agreement shall inure to the benefit of and be enforceable by Executive
and Executive’s personal or legal representatives, executors, administrators,
successors, heirs, distributees, devisees and legatees. If Executive should die
while any amount would still be payable to Executive hereunder had Executive
continued to live, all such amounts, unless otherwise provided herein, shall be
paid in accordance with the terms of this Agreement to our devisee, legatee or
other designee or, if there is no such designee, to Executive’s estate.

 

11. Notice. For the purpose of this Agreement, notices and all other
communications provided for in this Agreement shall be in writing and shall be
deemed to have been duly given when delivered or mailed by United States
certified or registered mail, return receipt requested, postage prepaid,
addressed to the respective addresses set forth on the first page of this
agreement , provided that all notice to the Company shall be directed to the
attention of the Board with a copy to the Secretary of the Company, or to such
other address as either party may have furnished to the other in writing in
accordance herewith, except that notice of change of address shall be effective
only upon receipt.

 

12. Miscellaneous. No provision of this Agreement may be modified, waived or
discharged unless such waiver, modification or discharge is agreed to in writing
and signed by Executive and such officer as may be specifically designated by
the Board. No waiver by either party hereto at any time of any breach by the
other party hereto of, or compliance with, any condition or provision of this
Agreement to be performed by such other party shall be deemed a waiver of
similar or dissimilar provisions or conditions at the same or at any prior or
subsequent

 

13



--------------------------------------------------------------------------------

time. No agreements or representations, oral or otherwise, express or implied,
with respect to the subject matter hereof have been made by either party which
are not expressly set forth in this Agreement. The validity interpretation,
construction and performance of this Agreement shall be governed by the laws of
the Commonwealth of Pennsylvania without regard to its conflicts of law
principles. All references to sections of the Exchange Act or the Code shall be
deemed also to refer to any successor provisions to such sections. Any payments
provided for hereunder shall be paid net of any applicable withholding required
under federal, state or local law. The obligations of the Company under Sections
8 and 9 shall survive the expiration of the term of this Agreement.

 

13. Validity. The invalidity or unenforceability of any provision of this
Agreement shall not affect the validity or enforceability of any other provision
of this Agreement, which shall remain in full force and effect.

 

14. Counterparts. This Agreement may be executed in several counterparts, each
of which shall be deemed to be an original but all of which together will
constitute one and the same instrument.

 

15. Dispute Resolution.

 

(a) Negotiation. If a dispute or controversy arises under or in connection with
this Agreement, the parties agree first to try in good faith to settle the
dispute or controversy. Any party may initiate the negotiation process by
written notice to the others, identifying the dispute or controversy and the
desire for negotiation.

 

(b) Arbitration. If the parties have not resolved the dispute or controversy by
direct negotiations within thirty (30) days of such notice, any party may
initiate arbitration as herein provided. All disputes or controversies arising
under or in connection with this Agreement which are not resolved by negotiation
shall be decided by arbitration in accordance with the Employment Dispute
Resolution Rules of the American Arbitration Association, provided, however,
that any such arbitration shall be before a single arbitrator selected by
agreement of the parties. Judgment upon the award or decision of the arbitrator
may be entered and enforced in any court of competent jurisdiction. In the event
that the parties cannot agree upon the selection of an arbitrator, the parties
agree that the American Arbitration Association in Pittsburgh, Pennsylvania will
select the arbitrator. Notwithstanding the foregoing to the contrary, a party
shall not be prohibited or precluded from seeking equitable relief in a court of
competent jurisdiction without first resorting to the dispute resolution
provisions of this Section 15 in circumstances in which a party’s interests or
property will otherwise be compromised. It is specifically intended by the
parties that if any equitable relief is granted by an arbitrator, said relief
may be enforced in any court of competent jurisdiction. The forum of such
arbitration shall be in Pittsburgh, Pennsylvania to the exclusion of all other
jurisdictions.

 

(c) Notice of Decision. The arbitrator shall promptly notify the parties in
writing of the decision, together with the amount of any dispute resolution
costs arising with respect thereto (the “Notice of Decision”). The Notice of
Decision need not contain an explanation of the decision or grounds thereof.

 

14



--------------------------------------------------------------------------------

 

(d) Costs and Fees. All dispute resolution costs, which shall include any fee
for the arbitrator for services rendered shall be borne by the Company. Each
party is to pay its own counsel fees and expenses.

 

16. Severability and Reformation. The provisions of this Agreement shall be
deemed to be divisible so that in the event that any of the provisions of this
Agreement shall be held to be invalid or unenforceable in whole or in part,
those provisions to the extent enforceable and all other provisions shall
nevertheless continue to be valid and enforceable as though the invalid or
unenforceable parts had not been included in this Agreement. In the event that
any provision of this Agreement (including, but not limited to, any provision
related to a time period, geographical area or scope of restriction) shall be
declared by a court of competent jurisdiction to exceed the maximum limitations
or restrictions such court deems reasonable and enforceable, then such provision
shall be deemed modified and reformed so as to be valid and enforceable to the
maximum extent lawfully permitted.

 

17. Entire Agreement. This Agreement sets forth the entire agreement of the
parties hereto in respect of the subject matter contained herein and supersedes
all prior agreements, promises, covenants, arrangements, communications,
representations or warranties; whether oral or written, by any officer, employee
or representative of any party hereto; and any prior agreement of the parties
hereto in respect of the subject matter contained herein is hereby terminated
and canceled.

 

18. Withholding. All compensation paid under this Agreement shall be subject to
all applicable tax withholding.

 

IN WITNESS WHEREOF, the parties hereto have executed and delivered this
Agreement as of the day and year first above written.

 

AGREED:

       

KOPPERS:

         

EXECUTIVE:

--------------------------------------------------------------------------------

         

--------------------------------------------------------------------------------

Signature

         

Signature

                 

--------------------------------------------------------------------------------

         

--------------------------------------------------------------------------------

Name

         

Name

                 

--------------------------------------------------------------------------------

         

--------------------------------------------------------------------------------

Title

         

Title

                 

--------------------------------------------------------------------------------

         

--------------------------------------------------------------------------------

Address

         

Address

                 

--------------------------------------------------------------------------------

         

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

         

--------------------------------------------------------------------------------

Date

         

Date

 

 

 

 

 

 

 

15